DETAILED ACTION
Claims 1, 2, 4-9, and 11-16, and 18-23 are pending in the Instant Application. 
Claims 1, 2, 4-9, and 11-16, and 18-23 are rejected (Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al6. (“Phillips”), United States Patent No. 7,058,696, in view of Smith et al. (“Smith”), United States Patent Application Publication No. 2004/0059734, in further view of Klots et al (“Klots”), United States Patent No. 6,363,396. 

As per claim 1, Phillips discloses a method for data management, comprising: 
receiving, at a first node of a plurality of nodes for collaborative data processing, a request to perform a target operation at the first node from a second node of the plurality of nodes ([Col 35, lines 61-63] wherein the remote file server node (first node) receives a request from the client node to perform a target operation (access a file)); obtaining, by the first node, from a third node of the plurality of nodes, a privilege of the second node maintained by the third node ([Col 36 lines 4-32] wherein the first node (remote file server node) obtains the privilege of the second node (client node) from the third node (access control node)); 
determining, by the first node, based on a type of the target operation, a threshold privilege for performing the target operation ([Col 36, lines 11-22] wherein the first node (remote file server node) receives a “message A,” which specifies that the client node has a threshold level of privilege to perform the particular operation (accessing the file)); and in accordance with a determination by the first node that the privilege of the second node is higher than the threshold privilege, performing, the target operation ([Col 6, lines 62-67]  wherein the remote file server node retrieves the file for the client node), but does not disclose the threshold privilege having a first value when the target operation is a first type and a second value when the target operation is a second type; and wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node; and determining the privilege from a distributed hash table maintained by the third node. However, Klots teaches wherein obtaining the privilege of the second node comprises: determining the third node for maintaining the privilege from the plurality of nodes based on an identifier of the second node ([Col 2, lines 32-40] wherein the resource name (an identifier of the second node) is used to find out which node maintains privilege (third node)), but does not teach the threshold privilege having a first value when the target operation is a first type and a second value when the target operation is a second type; and determining the privilege from a distributed hash table maintained by the third node. However, Smith teaches the threshold privilege having a first value when the target operation is a first type and a second value when the target operation is a second type ([0030] wherein a node may have different access privileges that rise to different thresholds for different activities); and determining the privilege from a distributed hash table maintained by a node ([0031] wherein privileges are determined from a hash table maintained by the node). Phillips and Klots describe providing privilege. One could use selection of the node from Klots to determine the third node with the node management in Phillips to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining a privilege for an action by a node in Phillips with the privilege node obtained in Klots in order to evenly divide the responsibility of managing privilege among the nodes. Klots describes determining the third node, but does not expressly describe a distributed hash table maintained by a node to determine privilege. However, Smith teaches a hash table to determine privilege for nodes. Phillips and Smith determine access privilege. While Phillips uses a binary access privilege where access is controlled by either granting access or not, Smith uses different thresholds of access for different activities. One could use the access privileges in Smith with the different roles for nodes in Phillips to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of nodes having roles and granting access based on privilege in Phillips and Klots with the different thresholds of access by activities controlled by a distributed hash table in Smith in order to be able to allow for greater flexibility in allowing users to share and access data. 
 .
 As per claim 2, note the rejection of claim 1 where Phillips, Klots and Smith are combined. The combination teaches the method according to claim 1. Phillips further discloses wherein the target operation comprises at least one of the following: reading existing data, adding new data, or modifying existing data ([Col 34 lines 32-54] wherein the claim recites “at least one of “ and the reference describes the access requested by the client being reading, writing or storing, which is reading and adding new data) .  

As per claim 4, note the rejection of claim 1 where Phillips, Klots and Smith are combined. The combination teaches the method according to claim 1. Smith further teaches in accordance with a determination that the target operation has been performed, causing the third node to adjust the privilege of the second node ([0044] wherein the access that is granted is revoked (privilege adjusted) by the third node (appliance node) when the operation has been performed and reported by the first node (server)).
Phillip discloses a separate privilege node, but does not describe adjusting the privilege following the target operation as in Smith. One could adjust the privilege as in Smith with the privilege determining nodes in Phillip to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of providing a privilege for a task in Phillip with the adjusting of the privilege following the task in Smith in order to protect the data while it is being used and to allow others to use the data when it is not being used. 

As per claim 5, note the rejection of claim 4 where Phillips, Klots and Smith are combined. The combination teaches the method according to claim 4. Smith further teaches wherein adjusting the privilege comprises: obtaining a historical time moment at which the first node previously caused the privilege to be updated ([0034] wherein the expiration of a lock is described as being monitored i.e. obtained); and in accordance with a determination that a time difference between the historical time moment and a current time moment is greater than a predetermined time threshold, causing the third node to update the privilege of the second node ([0034] wherein the privilege is removed after a certain expiration time). 

As per claim 6, note the rejection of claim 1 where Phillips, Klots and Smith are combined. The combination teaches the method according to claim 1. Phillips further discloses in accordance with a determination that the privilege of the second node is lower than or equal to the threshold privilege, rejecting to perform the target operation ([Col 36, lines 23-26] wherein the client node does not have enough privilege to access the particular file and  the action is rejected by aborting access).  

As per claim 8, Phillips discloses an electronic device, comprising: 
at least one processing unit ([Col 8, lines 33-42] wherein a processor is described) ; at least one memory coupled to the at least one processing unit and storing instructions executable by the at least one processing unit ([Col 8, lines 33-42] wherein a main memory is described), the instructions, when executed by the at least one processing unit, causing the device to perform the method of claim 1. As a result, the combination of Phillips, Klots and Smith teaches the claim as noted above for claim 1. 

As per claim 9, claim 9 is the system performing the method of claim 2 and is rejected for the same rationale is reasoning. 

As per claim 11, claim 11 is the system performing the method of claim 4 and is rejected for the same rationale is reasoning. 

As per claim 12, claim 12 is the system performing the method of claim 5 and is rejected for the same rationale is reasoning. 

As per claim 13, claim 13 is the system performing the method of claim 6 and is rejected for the same rationale is reasoning. 

As per claim 15, claim 15 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 16, claim 16 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 19, claim 19 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

As per claim 20 claim 20 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

As per claim 22, note the rejection of claim 15 where Phillips, Klots and Smith are combined. The combination teaches the computer program product according to claim 15. Smith further teaches wherein the distributed hash table further comprises a hash value corresponding to the second node ([0031] wherein the hash values in the hash table correspond to the second node, and its privileges). 

As per claim 23, claim 23 is the method performed by the product of claim 22 and is rejected for the same rationale and reasoning. 


Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, in view of Klots, in further view of Smith in further view of Nagpal et al. (“Nagpal”), United State Patent Application Publication No. 2013/0013833.

As per claim 7, note the rejection of claim 1 where Phillips, Klots and Smith are combined. The combination teaches the method according to claim 1, but does not disclose in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the adjustment being based on a type of the abnormality. However, Nagpal teaches in response to determining, at a management node for managing privileges of the plurality of nodes, that an abnormality is present at the second node, causing, by the management node, the third node to adjust the privilege of the second node, the adjustment being based on a type of the abnormality ([0019] wherein there are several types of abnormalities listed. Wherein a node would adjust the lock/privilege of a node to be longer). 
Phillips and Nagpal both describe providing nodes their privileges to perform actions. One could include the privilege changing based on an operation in Nagpa with the node management of privilege in Phillips to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of obtaining a privilege for an action by a node in Phillips with the changing of the privilege in Nagpa in order to more effectively handle operations who are waiting for a certain privilege to become available. 

As per claim 14, claim 14 is the system performing the method of claim 7 and is rejected for the same rationale is reasoning. 

As per claim 21, claim 21 is the product performing the method of claim 7 and is rejected for the same rationale is reasoning. 


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-9, and 11-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While the Smith reference was previously used by the Examiner, no REMARKS specifically addressed the rejections above. If questions remain or to further prosecution, please contact the Examiner for an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763. The examiner can normally be reached M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2168